


Exhibit 10.3




2014 CHAIRMAN RESTRICTED STOCK UNIT AGREEMENT
This 2014 Chairman Restricted Stock Unit Agreement (this “Agreement”) is between
Oceaneering International, Inc. (the “Company”) and JOHN R. HUFF (the
“Participant”), the nonemployee Chairman of the Board of Directors of the
Company (“Chairman”), regarding an award (“Award”) of          units
(“Restricted Stock Units”) representing shares of Common Stock (as defined in
the 2010 Incentive Plan of Oceaneering International, Inc. (the “Plan”), awarded
to the Participant effective February __, 2014 (the “Award Date”), such number
of Restricted Stock Units subject to adjustment as provided in Section 15 of the
Plan, and further subject to the following terms and conditions:
1.Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of (i) the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof, and (ii) the Amended and Restated Service Agreement dated
December 21, 2006, and as amended by the modification thereto dated December 15,
2008, between the Participant and the Company (together, the “Service
Agreement”), except for: (a) the provisions for vesting and settlement in
Sections 2(c), 7(b) and 7(c) below; and (b) the Participant’s agreement in this
clause (b) that the Participant is not eligible in 2014 for any retainers or
meeting fees applicable to nonemployee members of the Board of Directors of the
Company. In the event of a conflict between this Agreement and the Service
Agreement, the Service Agreement shall control the Participant’s rights under
this Agreement. Except as defined or otherwise specifically provided herein,
capitalized terms shall have the same meanings ascribed to them under the Plan
and the Service Agreement.


2.Vesting.


(a)All Restricted Stock Units subject to this Award shall vest in full on the
third anniversary of the Award Date, provided the Participant is Chairman on
such anniversary.


(b)Restricted Stock Units subject to this Award shall vest, irrespective of the
provisions set forth in subparagraph (a) above, provided that the Participant
has continuously served as Chairman from the Award Date until the December 15th
following the later of (i) the Award Date, and (ii) his attainment of Retirement
Age, in the following amounts provided the Participant is serving as Chairman on
the applicable December 15th:


(i)on December 15, 2014, one-third of the Award shall be vested;


(ii)on December 15, 2015, an additional one-third of the Award shall be vested;
and


(iii)on December 15, 2016, the entire Award shall be vested.


(c)All Restricted Stock Units (and any substitute security and cash component
distributed in connection with a Change of Control) subject to this Award shall
vest in full, irrespective of the provisions set forth in subparagraphs (a) or
(b) above, provided that the




--------------------------------------------------------------------------------




Participant has continuously served as Chairman since the Award Date, upon the
Participant ceasing to serve as Chairman under any of the circumstances referred
to in Section 4(a) of the Service Agreement (determined as if such cessation had
occurred during Agreement Phase B).


(d) For purposes of this Agreement,


(i)“Change of Control” means:


(A)any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act and the rules and regulations promulgated thereunder),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s outstanding Voting Securities, other
than through the purchase of Voting Securities directly from the Company through
a private placement; or


(B)individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or


(C)the Company is merged or consolidated with another corporation or entity, and
as a result of such merger or consolidation less than 60% of the outstanding
Voting Securities of the surviving or resulting corporation or entity shall then
be owned by the former shareholders of the Company; or


(D)the consummation of a (i) tender offer or (ii) exchange offer by a Person
other than the Company for the ownership of 20% or more of the Voting Securities
of the Company then outstanding; or


(E)all or substantially all of the assets of the Company are sold or transferred
to a Person as to which:
 
(1)the Incumbent Board does not have authority (whether by law or contract) to
directly control the use or further disposition of such assets; and


(2)the financial results of the Company and such Person are not consolidated for
financial reporting purposes.


(F)Anything else in this definition to the contrary notwithstanding:


(1)    no Change of Control shall be deemed to have occurred by virtue of any
transaction which results in the Participant, or a group of Persons which
includes the Participant, acquiring more than 20% of either the combined voting
power of the Company’s outstanding Voting Securities or the Voting Securities of
any other corporation or entity which acquires all or




--------------------------------------------------------------------------------




substantially all of the assets of the Company, whether by way of merger,
consolidation, sale of such assets or otherwise; and
(2)    no Change of Control shall be deemed to have occurred unless such event
constitutes an event specified in Code Section 409A(a)(2)(A)(v) and the Treasury
Regulations promulgated thereunder.
(ii)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.


(iii)“Person” means, any individual, corporation, partnership, “group” (as such
term is used in Rule 13d-5 under the Exchange Act), association or other
“person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the related rules and regulations
promulgated thereunder.


(iv)“Retirement Age” means the earlier to occur of:


(A)age 65 or more, or


(B)age 60 or more with at least 15 years of continuous service with the Company,
provided that the Participant has remained in service with the Company until the
earlier to occur of (A) or (B). The Company hereby acknowledges that Participant
has satisfied the requirements of “Retirement Age” as set forth herein as of the
date of this Agreement.


(v)“Voting Securities” means, with respect to any corporation or other business
enterprise, those securities, which under ordinary circumstances are entitled to
vote for the election of directors or others charged with comparable duties
under applicable law.


3.Forfeiture of Award. If the Participant ceases to serve as Chairman under any
of the circumstances or events that would constitute the Participant refusing to
serve as Chairman if the provisions of Section 4(b) of the Service Agreement
were applicable, all unvested Restricted Stock Units as of the date Participant
no longer serves as Chairman shall be forfeited.


4.Registration of Units. The Participant’s right to receive the Restricted Stock
Units shall be evidenced by book entry registration (or by such other manner as
the Committee may determine).


5.No Dividend Equivalent Payments. The Company will not pay dividend equivalents
on any outstanding Restricted Stock Units.


6.Shareholder Rights. The Participant shall have no rights of a shareholder with
respect to shares of Common Stock subject to this Award unless and until such
time as the Award has been settled by the transfer of shares of Common Stock to
the Participant.


7.Settlement and Delivery of Shares.


(a)Unless settled earlier pursuant to Sections 7(b) or 7(c) below, settlement of
vested Restricted Stock Units that vest in accordance with Section 2(a) above
shall be made as soon as administratively practicable after vesting. Unless
settled earlier pursuant to Sections 7(b) or 7(c)




--------------------------------------------------------------------------------




below, settlement of vested Restricted Stock Units that vest in accordance with
Section 2(b) above shall be made as soon as administratively practicable after
the third anniversary of the Award Date.
(b)Upon Participant ceasing to serve as Chairman as a result of any
circumstances or
events that would constitute the Participant refusing to serve as Chairman if
the provisions of Section 4(b) of the Service Agreement were applicable,
settlement of the Restricted Stock Units that have vested in accordance with
Section 2(b) above, shall be made as soon as administratively practicable after
the third anniversary of the Award Date.


(c)Upon Participant ceasing to serve as Chairman under circumstances resulting
in vesting under Section 2(c) above, any unvested Restricted Stock Units shall
be vested pursuant to Section 2(c) above and settlement of all such vested
Restricted Stock Units shall be made as soon as administratively practicable
after such cessation of service.


(d)Settlement will be made by payment in shares of Common Stock.


(e)The Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the delivery of shares of Common Stock to comply with any such law, rule,
regulation or agreement.


8.Notices. Unless the Company notifies the Participant in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement or the Plan shall be in writing addressed to the Corporate Secretary
of the Company and shall be: (a) by registered or certified United States mail,
postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011; or (b) by hand
delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011. Any such
notice shall be deemed effectively delivered or given upon receipt.


Notwithstanding the foregoing, in the event that the address of the Company’s
principal executive offices is changed prior to the date of any settlement of
this Award, notices shall instead be made pursuant to the foregoing provisions
at the then current address of the Company’s principal executive offices.
Any notice or other communication to the Participant with respect to this
Agreement or the Plan shall be given in writing and shall be deemed effectively
delivered or given upon receipt or, in the case of notices mailed by the Company
to the Participant, five days after deposit in the United States mail, postage
prepaid, addressed to the Participant at the address specified at the end of
this Agreement or at such other address as the Participant hereafter designates
by written notice to the Company.
9.Assignment of Award. Except as otherwise permitted by the Committee and as
provided in the immediately following paragraph, the Participant’s rights under
the Plan and this Agreement are personal, and no assignment or transfer of the
Participant’s rights under and interest in this Award may be made by the
Participant other than by a domestic relations order. This Award is payable
during his lifetime only to the Participant, or in the case of the Participant
being mentally incapacitated, this Award shall be payable to his guardian or
legal representative.
 
The Participant may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom the Award under this Agreement, if any, will pass upon the Participant’s
death and may change such




--------------------------------------------------------------------------------




designation from time to time by filing with the Company a written designation
of Beneficiary on the form attached hereto as Exhibit A, or such other form as
may be prescribed by the Committee; provided that no such designation shall be
effective unless so filed prior to the death of the Participant and no such
designation shall be effective as of a date prior to receipt by the Company. The
Participant may change his Beneficiary without the consent of any prior
Beneficiary by filing a new designation with the Company. The last such
designation that the Company receives in accordance with the foregoing
provisions will be controlling. Following the Participant’s death, the Award, if
any, will pass to the designated Beneficiary and such person will be deemed the
Participant for purposes of any applicable provisions of this Agreement. If no
such designation is made or if the designated Beneficiary does not survive the
Participant’s death, the Award shall pass by will or, if none, then by the laws
of descent and distribution.
10.Withholding. The Company’s obligations under this Agreement shall be subject
to the satisfaction of all applicable tax withholding requirements including
those related to federal, state and local income and employment taxes (the
“Required Withholding”). The Company may withhold an appropriate amount of cash
(with respect to the payment of dividend equivalents) or number of shares from
the Common Stock that would otherwise have been delivered to the Participant
(with respect to the settlement of the Award) necessary to satisfy the
Participant’s Required Withholding, and deliver the remaining amount of cash or
shares of Common Stock to the Participant, unless the Participant has made
arrangements with the Company for the Participant to deliver to the Company
cash, check, other available funds or shares of previously owned Common Stock
for the full amount of the Required Withholding by 5:00 p.m. Central Standard
Time on the date an amount is included in the income of the Participant. The
amount of the Required Withholding and the number of shares to satisfy the
Participant’s Required Withholding shall be based on the Fair Market Value of
the shares on the date prior to the applicable date of income inclusion.


11.Stock Certificates. Any certificates representing the Common Stock issued
pursuant to the settlement of an Award will bear all legends required by law and
necessary or advisable to effectuate the provisions of the Plan and this Award.
The Company may place a “stop transfer” order against shares of the Common Stock
issued pursuant to this Award until all restrictions and conditions set forth in
the Plan or this Agreement and in the legends referred to in this Section 11
have been complied with.


12.Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
in Section 9 of this Agreement.


13.No Service as Chairman Guaranteed. No provision of this Agreement shall
confer any right upon the Participant to serve as Chairman.


14.Code Section 409A Compliance. This Award is intended to satisfy the
requirements of Section 409A of the Code or alternatively, the short-term
deferral exclusion under Section 409A of the Code and related regulations and
Treasury pronouncements.


15.Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas, excluding any choice of law
provision thereof that would result in the application of the laws of any other
jurisdiction.






--------------------------------------------------------------------------------




16.Amendment. Except as set forth herein, this Agreement cannot be modified,
altered or amended except by an agreement, in writing, signed by both the
Company and the Participant.


 
OCEANEERING INTERNATIONAL, INC.
 
 
 
 
 
 
Award Date:
February __, 2014
By:
                       /S/ DAVID K. LAWRENCE
 
 
David K. Lawrence
 
 
Vice President, General Counsel
 
 
and Secretary





The Participant hereby accepts the foregoing 2014 Chairman Restricted Stock Unit
Agreement, subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.


 
 
PARTICIPANT:
 
 
 
Date:
 
 
 
 
 
 
 
 
Participant’s Address:
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




Exhibit A to 2014 Chairman
Restricted Stock Unit Agreement




Designation of Beneficiary
I,                  (“Participant”), hereby declare that upon my death,
___________________________________________________ (the “Beneficiary”) of
___________________________________________________ (address), who is my
________________________ (relationship), will be entitled to the Award which may
become payable under the Plan and all other rights accorded the Participant
under the Participant’s 2013 Chairman Restricted Stock Unit Agreement
(capitalized terms used but not defined herein have the respective meanings
assigned to them in such agreement).
It is understood that this designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked upon the filing of this designation with the
Company. This designation of Beneficiary may only be revoked in writing, signed
by the Participant, and filed with the Corporate Secretary of the Company prior
to the Participant’s death.


    
Participant    _____________________
    
Date        _____________________






